DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Response
	The election filed on February 22nd, 2022, in response to the Office Action of January 26, 2022, is acknowledged and has been entered. The applicant elected species (i) in Group A and species (ii) in Group B without traverse. Claims 1-29 are pending. Claims 3 and 9 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) s being drawn to non-elected inventions. Claims 1-2, 4-8, and 10-29 are currently examined below

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22nd, 2022 has been considered and entered. 

Claim Objections
Claim 20 is objected to because of the following informalities:
The term “publicly” is misspelled in the claim, it is written as “publically”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the previous adjustment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 18-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Naghdy (US 20180157669 A1) (“Naghdy”) in view of Borgerson (US 20160216122 A1) (“Borgerson”) in view of DeLorme (US 20030182052 A1) (“DeLorme”).
	
	With respect to claim 1, Naghdy teaches a method of using a digital mapping service to produce a transit-time map, wherein the digital mapping service provides as an output a digital spatial map and a time to travel between pre-selected points on the digital spatial map for a specified travel mode, comprising the steps of:
a. providing a connected digital device (Naghdy Paragraph 25 “Each network computing device/system 110 and 140 includes a computing device having a communication module capable of transmitting and receiving data over the network 105 or a similar network. For example, each network device 110 and 140 can include a server, desktop computer, laptop computer, tablet computer, a television with one or more processors embedded therein and/or coupled thereto, smart phone, handheld or wearable computer, personal digital assistant (“PDA”), wearable devices such as smart watches or glasses, or any other wired or wireless, processor-driven device. In the example embodiment depicted in FIG. 1, the network devices 110 and 140 are operated by end-users or consumers and flight search system operators, respectively.”); 
b. providing a digital transit-time mapping program (Naghdy Paragraph 3 “Techniques herein provide computer-implemented methods to render graphical user interfaces to display commonly categorized entities. The techniques include receiving a search request for a point of interest input into a graphical user interface hosted by one or more computing devices. The method determines airports, or other commonly categorized entities, that are closest to the point of interest and displays a list of the airports that are closest to the point of interest. The technology configures a set of boundaries for a map display on the graphical user interface based on a configured number of airports to be displayed and presents the point of interest and the airports on the map. The graphical user interface displays a transit time for two or more modes of transportation from the point of interest to each of the airports to allow the user to assess the preferred airport.”) and inputting a pre-defined transit-time (Naghdy Paragraph 13 “The user desires to identify the nearest entities and also to identify the transit time to the entities based on one or more transit options.”), 
Naghdy fails to explicitly disclose inputting a user-defined initial location and travel mode, c. running said digital transit-time mapping program, wherein said running said digital transit-time mapping program includes repeatedly accessing the digital mapping service to determine a locus of points on the digital spatial map, wherein said time to travel from the user-defined initial location to each point of said locus of points is substantially equal to said pre-defined transit time for the user-chosen travel mode; and 
d. storing said points of said locus of points on the digital spatial map.
	Borgerson, however, teaches a user-chosen travel mode (Borgerson Paragraph 21 “Another pre-processing step that may be applied by the system is the progressive removal of certain types of roads depending on a selected mode of transport”) (¶ 40 “A mode of transport bar 114 is provided for a user to select from different modes of transport using buttons A, B, C and D, which, in the depicted example, correspond to public transportation, driving, biking or walking, respectively”)
and running said digital transit-time mapping program, wherein said running said digital transit-time mapping program includes repeatedly accessing the digital mapping service to determine a locus of points on the digital spatial map, wherein said time to travel from the user-defined initial location to each point of said locus of points is substantially equal to said pre-defined transit time for the user-chosen travel mode (See at least Borgerson Paragraph 14 “FIG. 12 is a flowchart showing a method for generating and utilizing a travel shed to determine desirable points of interest that can be reached within a selected travel time.” | Paragraph 29 “The travel sheds generated by the system may be used in various applications, such as applications that allow for searching for rentals or housing for sale, hotels, or finding other points of interest such as restaurants within a given travel time. In order to facilitate such use, the system utilizes a method to rapidly test for inclusion in the travel shed.” | Paragraph 35 “In some embodiments, the system may also generate multiple travel sheds on the same display and show the intersecting area(s). For example, a family may have multiple commutes to multiple schools, jobs, where friends live, etc. A travel shed can be generated by the system for each commute and transport mode and the intersection of the travel sheds can be calculated and/or displayed by the system. The intersection of the travel sheds can yield the locations for points of interest (e.g. apartments, houses, etc.) that satisfy all of the commuting preferences. Also, one person might be interested in having multiple travel options to work or other locations. For example, one person might want to have a 20 minute bike option to work as well as a 30 minute public transit option. Travel sheds meeting these requirements could be constructed and their intersection determined in order to identify locations that allow both desired commutes to the same office location.”).
	It would have been obvious to one of ordinary skill in the art to have modified the method of Naghdy to include running said digital transit-time mapping program, wherein said running said digital transit-time mapping program includes repeatedly accessing the digital mapping service to determine a locus of points on the digital spatial map, wherein said time to travel from the user-defined initial location to each point of said locus of points is substantially equal to said pre-defined transit time for the user-chosen travel mode, as taught by Borgerson as disclosed above, in order to provide a user accurate points of interest that are within the user’s preferences (Borgerson Paragraph 17  “A system and method are provided for generating travel sheds which show the area reachable in a given amount of time by different modes of transport.”).
	Naghdy in view of Borgerson fail to explicitly disclose inputting a user-defined initial location and storing said points of said locus of points on the digital spatial map. 
	DeLorme, however, teaches inputting a user-defined initial location (DeLorme Paragraph 13 “It is another object of the present invention to create data-cutting alternatives such that certain user selections of geographic area, start, finish, POIs, levels of detail or map magnitudes may be effectively downloaded to the PDA/GPS that produce compact map and/or route information ”) and storing said points of said locus of points on the digital spatial map (DeLorme Paragraph 138 “The PDA user also often records or modifies data related to one or more individual geographic points in the field. The user for example can make and annotate location “marks”. Such new or revised POI data is stored at 294 in the PDA and transferred into the desktop POI subsystem at 292 in FIG. 2B, which corresponds to 209 in FIG. 2. Thus, POI data gathered with the PDA/GPS in the field can be processed using the desktop.”).
	It would have been obvious to one of ordinary skill in the art to have modified the method of Naghdy in view of Borgerson to include inputting a user-defined initial location and storing said points of said location on the digital spatial map, as taught by Watson as disclosed above, in order to ensure accurate information of the user starting point and accurate available points of interest (DeLorme Paragraph 2 “This invention relates to a new Integrated Routing/Mapping Information System (IRMIS) for travel planning, travel guidance, and recording travel locations and paths during business or recreational use”). 
	With respect to claim 2, Naghdy in view of Borgerson in view of DeLorme teach that the pre-defined transit time is user defined (Naghdy Paragraph 13 “The user desires to identify the nearest entities and also to identify the transit time to the entities based on one or more transit options”).

	With respect to claim 18, Naghdy in view of Borgerson in view of DeLorme teach that the digital-mapping program is included in said digital mapping service (Naghdy Paragraph 18 “The display may include a line connecting the point of interest to each of the displayed airports. The display includes data related to the distance to each displayed airport. For example, the display may include the number of miles to each airport, or the transit time to drive, walk, or take public transportation to each airport. The display may display the price of a flight from the location of the user to each of the displayed airports. The price may be a lowest price, an average price, a sample price, or any other flight price display.”).

	With respect to claim 19, Naghdy in view of Borgerson in view of DeLorme teach that the digital transit-time mapping program accesses the digital mapping service through an application program interface (API) (Borgerson Paragraph 18 “As mentioned, a travel shed is generated relative to a specified location. A location used to serve as a basis for generating a travel shed may be specified by any suitable means, including explicitly specified, for example, using identifying information such as a physical address, a latitude/longitude specification, or an indication on a map. A location may also be implicitly specified, for example, by deducing a nearest building to a stop on a transit route (e.g., clicking on, selecting, and/or hovering over, a point) using an interacting mapping application. A location may also be specified via Location Based Service (“LBS”) features of an interactive mapping application or mobile device”) (Naghdy Paragraph 22 “FIG. 1 is a block diagram depicting a system 100 to display nearby commonly categorized entities on a graphical user interface 114, in accordance with certain example embodiments. In some embodiments, a user 101 associated with a user computing device 110 must install an application and/or make a feature selection to obtain the benefits of the techniques described herein.”).

	With respect to claim 21, Naghdy in view of Borgerson in view of DeLorme teach that the travel modes include at least one from the group consisting of walking, biking, automobile, public transit, air travel, drone travel, elevator travel, and sub-ground level (Borgerson Paragraph 9 “FIGS. 7A-7C are diagrams illustrating road type priorities for different modes of transport including driving, walking and biking.”).

	With respect to claim 22, Naghdy in view of Borgerson in view of DeLorme teach a second user-chosen travel mode wherein said second user-chosen travel mode follows said user-chosen travel mode, wherein said calculating said locus of points includes both said time to travel for said user- chosen travel mode and time to travel for said second travel mode (See at least Borgerson Paragraph 17 “A system and method are provided for generating travel sheds which show the area reachable in a given amount of time by different modes of transport. A travel shed may consist of a series of polygons or other geometric shapes showing areas which are reachable from a given address or location within a specified travel time by utilizing a specified mode of transport (e.g. driving, biking, walking, public transportation, etc.). In particular, the disclosed system and method allows for the rapid calculation of travel times and the rapid generation of associated travel sheds for each mode of transport. Users of the system are thereby able to quickly and easily assess multiple travel options in a particular geographic region. Travel sheds may also be multi-modal (e.g. a person may walk or bike to a bus stop and then take the public transit, etc.) Multi-modal travel sheds may in some instances be based in part on known points of switching from one mode of transport to another (e.g. train or subway stations, bus stops, ferry terminals, user defined switching points, etc.)”)

	With respect to claim 23, Naghdy in view of Borgerson in view of DeLorme teach that a speed used for calculating said time to travel is an average speed or a typical speed (See at least Borgerson Paragraph 31 “The system may utilize any of a number of different methods to depict or draw a travel shed. One method is to use bubbles that expand around each reachable node at a speed that is consistent with the travel mode. For example, at each reachable node an expanding bubble is drawn with a radius that is a constant speed for a given mode of transport (e.g. driving, biking, walking, public transportation, etc.).”).

	With respect to claim 24, Naghdy in view of Borgerson in view of DeLorme teach that a speed used for calculating time to travel is an actual speed as measured in real time (See at least Borgerson Paragraph 33 “To enhance travel sheds with traffic data, the system uses the traffic data to adjust the road speed from the posted speed limit to the actual speed of travel during different times of the day. When the system converts a graph edge from distance into travel time, the system does so using the posted speed limit of the road or alternately using the actual travel speed based on traffic data. Thus, travel sheds for driving can be generated that cover different distances at different times of the day. For example, a rush hour travel shed may be smaller than a travel shed calculated when there is less traffic.”).

	With respect to claim 25, Naghdy in view of Borgerson in view of DeLorme teach that the locus of points extends 360 degrees around said user-defined location (See at least Borgerson Paragraph 14 “FIG. 12 is a flowchart showing a method for generating and utilizing a travel shed to determine desirable points of interest that can be reached within a selected travel time.” | Paragraph 31 “The system may utilize any of a number of different methods to depict or draw a travel shed. One method is to use bubbles that expand around each reachable node at a speed that is consistent with the travel mode”).

	With respect to claim 26, Naghdy in view of Borgerson in view of DeLorme teach: 
a. providing a plurality of points in a plurality of directions from the user-defined location, wherein each of the plurality of points has a tentative distance from the user-defined location (See at least Borgerson Paragraph 14 “FIG. 12 is a flowchart showing a method for generating and utilizing a travel shed to determine desirable points of interest that can be reached within a selected travel time.”); 
b. recording time to travel from the user-defined location to the tentative distance along each of the plurality of directions, as computed by the digital mapping service program; c. comparing the pre-defined transit time with the computed time to travel for each of the plurality of directions (Borgerson Paragraph 28 “Once the system has built the directed graph, a point cost matrix is created from the directed road network graph. The point cost matrix is an array of tuples that contain the time it takes to reach a given node on the graph, which may be represented as a latitude and longitude. To generate a travel shed for a given time (e.g. 20 minutes), the system uses the point cost matrix to quickly look up which points should be included in the travel shed and discards any tuples that have a travel time greater than the specified time.”).
d. if the computed time to travel in one of the directions is different from the pre-defined transit time by an amount that is greater than a pre-specified amount, adjusting the tentative distance along that direction and repeating computing time to travel from the user-defined location to the now-adjusted tentative distance along that direction; and e. repeating the comparing, computing, recording, and adjusting steps for the plurality of directions until the recorded time to travel in each of the directions is within the pre- specified amount of the pre-defined transit time, wherein the tentative distance so obtained for each of the plurality of directions defines the locus of points (See at least FIG. 9 | Borgerson Paragraphs 64-67 “FIG. 9 is a flowchart 900 showing an embodiment of method for generating a point cost matrix by utilizing a breadth first traversal. As will be described in more detail below, a breadth first traversal may be utilized to generate travel times to each node in the graph. In certain implementations, the breadth first traversal may be relatively efficient in that the system is more likely to see the fastest travel times earlier in the traversal. It will be appreciated, however that other traversal techniques may alternately be utilized by the system. In general, the system may create a point cost matrix of the cost in time that it takes to reach each node. The point cost matrix is an array of tuples that contain time it takes to reach a given latitude and longitude. To generate a travel shed for a given time, the system will then discard any tuples that have a travel time greater than the given time … As shown in FIG. 9, at a block 910, the system traverses the road graph to a node breadth first. At a decision block 920, a determination is made as to whether a maximum travel time has been exceeded. If the maximum travel time has been exceeded, then the system proceeds to a decision block 950, as will be described in more detail below. If the maximum travel time has not been exceeded, then the system proceeds to a decision block 930. At the decision block 930, a determination is made as to whether the node has already been reached with a shorter travel time. If the node has been reached with a shorter travel time, then the system proceeds to a decision block 950, as will be described in more detail below. If the node has not been reached with a shorter travel time, then the system proceeds to a block 940, where the system records the shortest travel time to the node in the point cost matrix. At the decision block 950, a determination is made as to whether the present node is the last node to be evaluated in the road graph. If the present node is the last node, then the method ends. If the present node is not the last node, then the system returns to the block 910, where the traversal is begun to the next node.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naghdy (US 20180157669 A1) (“Naghdy”) in view of Borgerson (US 20160216122 A1) (“Borgerson”) in view of DeLorme (US 20030182052 A1) (“DeLorme”) further in view of Busch (US 20170193553 A1) (“Busch”).

With respect to claim 4, Naghdy in view of Borgerson in view of DeLorme fail to explicitly disclose that the user-defined initial location is determined from a GPS receiver on said connected digital device. 
Busch however, teaches that the user-defined initial location is determined from a GPS receiver on said connected digital device (Busch Paragraph 296 “FIG. 1 depicts a general system overview of one form of the invention that relies on GPS satellites in order to determine the location of the handset and that has a number of features available based upon the location data”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Naghdy in view of Borgerson in view of DeLorme so that the user-defined initial location is determined from a GPS receiver on said connected digital device, as taught by Busch as disclosed above, in order to ensure accurate position of a user for map navigation (Busch Paragraph 2 “This invention generally relates to methods and systems that generate information associated with geographic locations, targeted content delivery, targeted search results, navigation systems, mobile conversion tracking, and location based services on mobile devices.”).

Claims 5-8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naghdy (US 20180157669 A1) (“Naghdy”) in view of Borgerson (US 20160216122 A1) (“Borgerson”) in view of DeLorme (US 20030182052 A1) (“DeLorme”) further in view of Beyeler (US 20120197524 A1) (“Beyeler”).

	With respect to claim 5, Naghdy in view of Borgerson in view of DeLorme teach deriving a boundary on a map (Naghdy Paragraph 3 “The technology configures a set of boundaries for a map display on the graphical user interface based on a configured number of airports to be displayed and presents the point of interest and the airports on the map”).
	Naghdy in view of Borgerson in view of DeLorme, however, fail to explicitly disclose deriving a boundary on the digital spatial map from said locus of points. 
	Beyeler, however, teaches deriving a boundary on the digital spatial map from said locus of points (Beyeler Paragraph 6 “A user may search for specific POIs that the user wants to locate by entering information for a query. Search results for identified POIs may be provided to a user based on the query. The search results may be within either search boundaries set by an arbitrary radius (e.g., 1 mile, 5 miles, 10 miles, etc.) from a location, a geographic region (e.g., neighborhood, city, etc.) defined by a polygon, or an arbitrary polygon (e.g., square, etc.) surrounding a location. As a result, POIs that are outside a search boundary are not provided to the user” | Paragraph 10 “In accordance with one exemplary embodiment, a computer-implemented method for generating an electronic map display is provided. The method comprises determining a route distance based on information for a route; comparing the route distance with a distance threshold; defining a search area when the route distance is less than the distance threshold, the search area including boundaries”).
	It would have been obvious to one of ordinary skill in the art to have modified the method of Naghdy in view of Borgerson in view of DeLorme to include deriving a boundary on the digital spatial map from said locus of points, as taught by Beyeler as disclosed above, in order to accurately depict prominent areas for traversal based on points of interest (Beyeler Paragraph 2 “The present disclosure generally relates to the field of computer processing and electronic map displays. More particularly, and without limitation, the present disclosure relates to computerized systems and methods for generating electronic map displays based on, for example, points-of-interest (POI) density, route distance, and/or distances of POIs from reference locations.”).

	With respect to claim 6, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler teach identifying an entity located within said boundary and audibly announcing a feature of said entity (Beyeler Paragraph 44 “Server 104 may also provide client 102 with, for example, turn-by-turn directions, instructions to generate audio and/or graphical output as the user traverses through the calculated route, advertisement information associated with POIs along the route, locations of POIs along the route, distances of POIs from reference points along the route, ranks of POIs based on matches with search criteria and user preferences, and/or other suitable information. The route information and POI information may include a combination of text and graphics that is displayed and viewable to the user. Further, as explained above, routing engine 308 may refine and/or format the route information and POI information before providing it to client 102.”).

With respect to claim 7, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler teach identifying an entity located within said boundary and displaying a feature of said entity (Beyeler Paragraph 44 “Server 104 may also provide client 102 with, for example, turn-by-turn directions, instructions to generate audio and/or graphical output as the user traverses through the calculated route, advertisement information associated with POIs along the route, locations of POIs along the route, distances of POIs from reference points along the route, ranks of POIs based on matches with search criteria and user preferences, and/or other suitable information. The route information and POI information may include a combination of text and graphics that is displayed and viewable to the user. Further, as explained above, routing engine 308 may refine and/or format the route information and POI information before providing it to client 102.”).

With respect to claim 8, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler teach displaying said digital spatial map and said boundary on said digital spatial map on a display (Beyeler Paragraph 38 “In step 404, server 104 may receive map information to process the request based on the input data received in step 402. Map application 302 may retrieve relevant map information from, for example, map database 304. Next, in step 406, it is determined whether the input data received in step 402 includes a request for calculation of a route. The method proceeds to step 408 when calculation of a route is not requested (step 406: No) and a map display may be provided based on the map information. The map display may be provided to client 102 via network 106 and may also include graphical icons representing POIs within the map. The graphical icons (not shown) may be generated by map application 302 based on POI information retrieved from POI database 306. Client 102 and/or server 104 may display the map information as a map view or a portion of an overall map that is displayed and viewable to the user.”).

With respect to claim 10, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler teach deriving a boundary is from connecting points of a plurality of previously defined areas through which said locus of points extends (Beyeler Paragraph 11 “In accordance with another exemplary embodiment, a system for generating an electronic map display is provided. The system comprises an input device for receiving input from a user; a display device for displaying the electronic map display; a processor configured to determine a route distance based on information for a route, compare the route distance with a distance threshold, define a search area when the route distance is less than the distance threshold, the search area including boundaries, calculate a points of interest (POI) density of the search area, compare the POI density with a first density threshold and a second density threshold, adjust the boundaries of the search area based on a result of comparing the POI density with the first density threshold and the second density threshold, identify POIs in the adjusted search area, and provide POI information for an electronic map display, the POI information being associated with one or more POIs identified in the adjusted search area”).

With respect to claim 11, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler teach wherein each of said plurality of previously defined area areas includes one from the group consisting of a postal code area, a political district area, and a school district area (Beyeler Paragraph 5 “Interactive maps may also provide information about various POIs near a location selected or specified by a user. A POI may be, for example, a specific entity or attraction that is useful or interesting to an individual or a group of individuals, or that the individual or the group may want to visit. By way of example, POIs on a map display may represent gas stations, rest areas, hotels, restaurants, museums, hospitals, historical sites in a specific geographic area, houses for sale, etc. A POI may also correspond to a movie theater showing a particular film, a restaurant that serves a specific type of food, such as pizza, etc.” | Paragraph 34 “ Map database 304 may contain cartographic information, geographic information, road information, satellite image information, traffic information, maneuver lists, and/or other information about one or more geographical regions of interest. POI database 306 may contain address information, latitude/longitude information, ID numbers, website addresses, descriptive information, and/or other information about various POIs within the geographical regions of interest. POI database 306 may also include optimization criteria that may be used to locate POIs and/or POI information. The optimization criteria may include user preferences, predetermined thresholds, density parameters, reference locations, and/or other information that may be used to provide POIs and/or POI information based on relevant factors such as distance of a specific route, POI density within a particular search region, and/or relative distances of POIs from a reference location.”).

With respect to claim 14, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler teach searching for an entity within said boundary (Beyeler Paragraph 34 “ Map database 304 may contain cartographic information, geographic information, road information, satellite image information, traffic information, maneuver lists, and/or other information about one or more geographical regions of interest. POI database 306 may contain address information, latitude/longitude information, ID numbers, website addresses, descriptive information, and/or other information about various POIs within the geographical regions of interest. POI database 306 may also include optimization criteria that may be used to locate POIs and/or POI information. The optimization criteria may include user preferences, predetermined thresholds, density parameters, reference locations, and/or other information that may be used to provide POIs and/or POI information based on relevant factors such as distance of a specific route, POI density within a particular search region, and/or relative distances of POIs from a reference location.”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naghdy (US 20180157669 A1) (“Naghdy”) in view of Borgerson (US 20160216122 A1) (“Borgerson”) in view of DeLorme (US 20030182052 A1) (“DeLorme”) in view of Beyeler (US 20120197524 A1) (“Beyeler”) further in view of Chu (US 20140297415 A1) (“Chu”).
With respect to claim 12, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler fail to explicitly disclose that the boundary on said digital spatial map has a first side and a second side, further comprising communicating information to a plurality of digital devices physically located on said first side while avoiding communicating said information to a plurality of digital devices physically located on said second side. 
Chu, however, teaches that the boundary on said digital spatial map has a first side and a second side, further comprising communicating information to a plurality of digital devices physically located on said first side while avoiding communicating said information to a plurality of digital devices physically located on said second side (See at least Chu Abstract “Embodiments of the present invention are directed to flexible, user-adapted, continuous searching, on behalf of a particular user, for points of interest relevant to the user's current location within a specifically computed personal region of interest” |  FIG. 1B | Paragraph 4 “One increasingly widely available information-retrieval method offered to users of various electronic devices involves locating points of interest (“POIs”) with respect to a user's current location, as specified by the user or as detected by global positioning services (“GPS”) devices incorporated into the electronic devices, including automobile navigation systems, cell phones, personal digital assistants, mobile personal computers, and other electronic devices. FIGS. 1A-C illustrate and example of currently available location-based POI searching. In this example, as shown in FIG. 1A, the user's current location is indicated by a graphical object 102 superimposed on a street map. Next, as shown in FIG. 1B, a radius 104 with an endpoint coincident with the user's current location specifies a disk-like search area 106 within which the user wishes to locate points of interest. The radius 104 may be specified by the user or may be a default distance value incorporated into the location-based POI search system. As shown in FIG. 1C, the location-based POI search system then finds and displays the locations of a class of points of interest specified by the user.” | Paragraph 45 “The POI searching system may, for example, sort the POI from the highest to lowest desirability to the user. Sorting criteria may be derived from various context-related data, including historical user patterns, traffic and weather conditions, and other information stored for users and/or acquired from various information resources. Indications of various types may be used to indicate, to a user, the contextual relevancy of POIs found for the user, including ordering POIs by contextual relevancy, annotating displayed POIs with numeric or graphical indications of contextual relevancy, or by selecting only the most contextually relevant POIs from among contextually relevant POIs for display to a user.”).
It would have been obvious to one ordinary skill in the art to have modified the method of Naghdy in view of Borgerson in view of DeLorme in view of Beyeler so that the boundary on said digital spatial map has a first side and a second side, further comprising communicating information to a plurality of digital devices physically located on said first side while avoiding communicating said information to a plurality of digital devices physically located on said second side, as taught by Chu as disclosed above, in order to accurate information is given to devices on based on their current location (Chu Paragraph 2 “The present invention is related to personalized search methods and systems and, in particular, a method and system for providing personalized recommendations based on continuously evolving regions of interest”).

With respect to claim 13, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler in view of Chu teach that the said information includes at least one from the group consisting text, image, video, audio, and fax (Chu Paragraph 4 “As shown in FIG. 1C, the location-based POI search system then finds and displays the locations of a class of points of interest specified by the user.”).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naghdy (US 20180157669 A1) (“Naghdy”) in view of Borgerson (US 20160216122 A1) (“Borgerson”) in view of DeLorme (US 20030182052 A1) (“DeLorme”) in view of Beyeler (US 20120197524 A1) (“Beyeler”) further in view of Drozin (US 20130024284 A1) (“Drozin”).

With respect to claim 15, Naghdy in view Borgerson in view of DeLorme in view of Beyeler fail to explicitly disclose looking up a parameter of the entity on a website of the entity.
Drozin, however, teaches looking up a parameter of the entity on a website of the entity (See at least Drozin Paragraph 98 “FIG. 23 displays an embodiment of the present invention where the user and/or company may employ a savings tool that displays the estimated monetary savings along a specified route as described in FIG. 9. The tool automatically retrieves the product or service information, such as the highest and lowest fuel prices, from the computer database of self reported business information based on the user and/or company specified route. Savings are calculated based on the information related to the product or service, such as fuel tank volume, entered by the user and/or company on the website or obtained from previously stored information”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Naghdy in view of Borgerson in view of DeLorme in view of Beyeler to include looking up a parameter of the entity on a website of the entity, as taught by Drozin as disclosed above, in order to provide accurate information about points of interest on the mapping service (Drozin Paragraph 2 “The present invention relates to apparatus and methods for providing route-based advertising and vendor-reported business information to a user over a network.”).

With respect to claim 16, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler in view of Drozin teach that the parameter includes at least one from the group consisting of a fact about the entity, a rating of the entity, and a non-travel-related delay time for receiving service at the entity (See at least Drozin Paragraph 98 “Savings are calculated based on the information related to the product or service, such as fuel tank volume, entered by the user and/or company on the website or obtained from previously stored information. In a related embodiment, a user and/or company may select previously stored routes on which to view cost savings (for example commute, vacation, and weekend). In one embodiment, the display is of locations of businesses within a pre-determined distance from the route having for example, the best prices, such as the most economical fuel prices. Relevant market data may be also displayed and updated in another embodiment viewed in a ticker style format at the bottom of the website. In a further related embodiment, the user and/or company may obtain other business information by selecting a convenient navigational link.” | Paragraph 67 “Embodiments of the present invention expand the business listing beyond the radius, allowing the user or community to view a greater number of businesses, if desired. The user or community also has the ability to post ratings and feedback about particular businesses. The businesses with higher ratings may be rewarded by gaining listing priority along the route. A user may also conduct a product-based query that locates particular products along the contemplated route.”).

With respect to claim 17, Naghdy in view of Borgerson in view of DeLorme in view of Beyeler in view of Drozin teach that the non-travel related delay time for receiving service at the entity includes at least one from the group consisting of hours the entity is open, an availability time during hours the entity is open, and a time for performing the service at the entity (See at least Drozin Paragraph 66 “Embodiments of the present invention allow a user or a community of users to obtain business or vendor information, such as product information and/or cost, fuel prices, current sales/discounts or coupons, hours of operation, address, telephone number, etc. from a variety of businesses along their contemplated route”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Naghdy (US 20180157669 A1) (“Naghdy”) in view of Borgerson (US 20160216122 A1) (“Borgerson”) in view of DeLorme (US 20030182052 A1) (“DeLorme”) further in view of Herbst (US 20100332299 A1) (“Herbst”).

	With respect to claim 20, Naghdy in view of Borgerson in view of DeLorme fail to explicitly disclose that the digital mapping service is publically accessible on the internet, and further comprising accessing said digital mapping service through the internet.
	Herbst, however, teaches that the digital mapping service is publically accessible on the internet, and further comprising accessing said digital mapping service through the internet (Herbst Paragraph 87 “Further, a user may obtain the images and associated guidance information overlays prior to traveling the solution route. As another example, a person may obtain the images from a stationary computer, which may be printed and taken with the user. As yet another example, the user may obtain the images with the guidance information overlays from a public-access device, such as an Internet web site, a computer terminal, or a kiosk. Additionally, the user may take a virtual tour of the solution route using the images obtained prior to traveling.”). 
	It would have been obvious to one of ordinary skill in the art to have modified the method of Naghdy in view of Borgerson in view of DeLorme to include that the digital mapping service is publically accessible on the internet, and further comprising accessing said digital mapping service through the internet, as taught by Herbst as disclosed above in order to allow for easier access to the mapping service (Herbst Paragraph 2 “The present invention relates to a method and system for providing navigation features and functions, and more particularly to a method and system for collecting images and providing navigation features using the images”).

Claim 27-29 is rejected under 35 U.S.C. 103 as being unpatentable over Naghdy (US 20180157669 A1) (“Naghdy”) in view of Borgerson (US 20160216122 A1) (“Borgerson”) in view of DeLorme (US 20030182052 A1) (“DeLorme”) further in view of Upstill (US 8239130 B1) (“Upstill”).
	
	With respect to claim 27, Naghdy in view of Borgerson in view of DeLorme fail to explicitly disclose that adjusting of the tentative distance in a direction includes operating on the tentative distance with an algorithm that increases or decreases the tentative distance.
	Upstill, however, teaches that adjusting of the tentative distance in a direction includes operating on the tentative distance with an algorithm that increases or decreases the tentative distance (See at least Upstill Col 65 Lines 11-35 “If no POIs are identified within the Zone of interest, the Zone of interest may be iteratively increased in size until a POI is identified. For example, a triangular Zone of interest with a longer height or wider angle may be defined, or a circular sector Zone of interest with a greater radius or wider angle may be defined. Coordinates defining the larger Zone of inter est may be submitted to the business directory service to determine whether one or more POIs are located within the enlarged Zone of interest. If there are still no POIs located within the enlarged Zone of interest, the iterative process may again be performed to further enlarge the Zone of interest, and the business directory may be re-queried to determine whether there are POIs located within the further enlarged Zone of interest. The iterative process may be performed until the Zone of interest reaches a maximum size, until a POI is identified, or until the user halts the process. For example, an iterative process may iteratively enlarge a triangular Zone of interest until either one or more POIs are identified within the Zone of interest or until the height of the Zone of interest is a threshold distance (e.g., two miles). Similarly, if too many POIs are identified within the Zone of interest, the Zone of interest may be iteratively decreased in size, until a smaller number of POIs are identified.”). 
	It would have been obvious to one of ordinary skill in the art to have modified the method of Naghdy in view of Borgerson in view of DeLorme so that adjusting of the tentative distance in a direction includes operating on the tentative distance with an algorithm that increases or decreases the tentative distance, as taught by Upstill as disclosed above, in order to effectively search areas of interest based on user’s conditions (Upstill Abstract “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for identifying points-of-interest. In one aspect, a method includes determining a position and a heading of a mobile device, defining a zone of interest based on the position and heading of the mobile device, identifying one or more points of interest (POIs) that are located within the zone of interest, determining, for each of the identified POIs, a distance between the mobile device and the respective POI, selecting one or more of the identified POIs based on the distances, and displaying information identifying the selected POIs on a user interface of the mobile device). 

	With respect to claim 28, Naghdy in view of Borgerson in view of DeLorme in view of Upstill teach that the algorithm increases the tentative distance proportional to the ratio of the calculated transit to the pre-defined time (See at least Upstill Col. 65 line 60- Col 66 line 7 “Returning to FIG.22, one or more of the identified POIs are selected, based on the distances (S2212). In some implementations, the N closest POIs may be selected, where Nis any positive integer. For example, the one single POI which is closest to the mobile device may be selected. As another example, the five POIs closest to the mobile device may be selected, or all POIs within a certain threshold distance may be selected. In some implementations, the distances between the identified POIs and the mobile device are scaled prior to selection. For example, for each of the identified POIs, an angle between the mobile device and the respective POI may be determined and the distance between the mobile device and the respective POI may be scaled based on the determined angle).

	With respect to claim 29, Naghdy in view of Borgerson in view of DeLorme in view of Upstill teach that at each said repeated access of the digital mapping service said algorithm adjusts the tentative distance by an amount equal to half the previous adjustment (See at least Upstill Col 64 Lines 4-21 “The size of the Zone of interest may be adjusted by chang ing the angle and distance (i.e., height or radius) values. As noted above, the angle and distance values may be selected based on the speed of the mobile device 2302 or the density of the environment Surrounding the user. For example, a larger Zone of interest may be used if the mobile device 2302 is traveling at faster speeds, and a smaller Zone of interest may be used if the mobile device 2302 is traveling at slower speeds. For example, if the mobile device 2302 is traveling at walking speed, a triangular Zone of interest with a height of three hundred feet may be used; and if the mobile device 2302 is traveling in a car at thirty miles per hour, a triangular Zone of interest with a height of one quarter mile may be used. As another example, if the mobile device 2302 is not moving, a circular sector Zone of interest with a radius of one hundred feet may be used; and if the mobile device 2302 is traveling in a train at ninety miles per hour, a circular sector Zone of interest with a radius of one half mile may be used.” | Col 66 lines 8-44 “For the example of FIG. 23, Table 8 indicates that the angles between the POIs “A”, “B”, “C”, and “F” and the mobile device 2302 are -5°, -25°, +8°, and -19, respectively. Angles for POIs disposed to the right of a center line 2336 may have positive values and angles for POIs disposed to the left of the center line 2336 may have negative values. The center line 2336 may itself align with the focal axis of a camera on the mobile device 2302, or a longitudinal or any other axis associated with the mobile device 2302 itself. Because the user is assumed to be pointing directly at a POI that interests the user, the distances associated with the various identified may be scaled based on the angle, so that the respective distance increases as a magnitude of the angle increases. In other words, the closer a POI is to the centerline 2336, the more likely that the user is pointing at that POI, and the less its distance is scaled. Conversely, the further the POI is from the center line 2336, the less likely that the user is pointing at that POI, and the greater its distance is scaled. In some implementations, the respective distances associ ated with POIs that are disposed within a threshold angle of the center line 2336 are not scaled (or, put another way, are scaled by a Zero amount, or by a factor of 100%). The respec tive distances associated with POIs that are disposed greater than the threshold angle from the center line 2336 are scaled by a non-zero amount (i.e. are doubled, or are scaled by a factor of 150% or 200%). For example, POIs disposed greater than a magnitude of 30 degrees from the center line 2336 (i.e., less than -30°, or greater than)+30° have their distances scaled by multiplying their raw distance by 150% or by a factor of 1.5, and POIs disposed within a positive or negative thirty degrees from the center line 2336 may have their distances scaled by multiplying their raw distance by 100% or by a factor of 1.0.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667            
                                                                                                                                                                                            /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667